In an action, inter alia, to recover damages for wrongful death, the defendants Staten Island University Hospital and Henry McPherson appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (J. Leone, J.), dated February 8, 2000, as, in effect, granted that branch of the motion of the defendant Jeffrey Kalman which was to impose a sanction on their counsel pursuant to 22 NYCRR 130-1.1 et seq.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellants are not aggrieved by the portion of the order appealed from (see, CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944; Iovino v Doe, 277 AD2d 353; Caiola v Allcity Ins. Co., 277 AD2d 273; Tuthill v Town & Country Oil Corp., 257 AD2d 618). Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.